EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Tarcu on 3/7/2022.

Claim 11. (Currently Amended)  A mobile communication system, comprising: 
a user equipment that performs handover from a closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG to a base station provided to an other cell, or from the base station provided to the other base station to the CSG base station, wherein
the mobile communication system varies a handover procedure between a case where the user equipment performing the handover is a CSG equipment belonging to the CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.

Claim 12. (Previously Presented)  The mobile communication system according to Claim 11, wherein
said CSG base station is a hybrid base station that allows access from the CSG equipment, and access from the non-CSG equipment.

Claim 13. (Currently Amended)  A method performed by a closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG, from which a user equipment performs handover to a base station provided in an the method comprising:
varying, by the CSG base station, 

Claim 14. (Currently Amended)  A method performed by a user equipment, comprising:
performing, by the user equipment, ; and
varying, by the user equipment, 

Claim 15. (New)  A closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG, from which a user equipment performs handover to a base station provided in an other cell, or to which the user equipment performs handover from the base station provided in the other cell, the CSG base station comprising: 


Claim 16. (New)  A user equipment that performs handover from a closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG to a base station provided to an other cell, or from the base station provided to the other base station to the CSG base station, the user equipment comprising:
processing circuitry that varies a handover procedure between a case where the user equipment performing the handover is a CSG equipment belonging to the CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.



/JAMAL JAVAID/
Primary Examiner, Art Unit 2412